PER CURIAM.
Plaintiff claimed that defendant held over after an expired term. The undisputed fact is that defendant did remain and pay one month’s rent. He then without notice removed. The landlord in those circumstances properly took possession and relet. This action is to recover two months’ rent and to establish a lien on furniture as provided in the .lease for the unexpired term. The complaint was dismissed at the close of plaintiff’s case, and a motion for a new trial denied. This was error. Plaintiffs established a prima facie case.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.